EXHIBIT PACIFICORP STATEMENTS OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (DOLLARS IN MILLIONS) Nine-Month Years Ended December 31, Period Ended Years Ended March 31, 2008 2007 December31, 2006 2006 2005 Fixed Charges, as defined* Interest expense $ 343 $ 314 $ 215 $ 280 $ 267 Estimated interest portion of rentals charged to expense 6 8 6 10 9 Preferred dividends of wholly owned subsidiaries - Total fixed charges $ 349 $ 322 $ 221 $ 290 $ 276 Earnings, as defined* Income (loss) from continuing operations $ 458 $ 439 $ 161 $ 361 $ 252 Add (deduct): Provision for income taxes 238 220 86 199 169 Minority interest - Undistributed loss (income) of less than 50%owned affiliates - Fixed charges as above 349 322 221 290 276 Total earnings $ 1,045 $ 981 $ 468 $ 850 $ 697 Ratio of earnings to fixed charges 3.0 x 3.0 x 2.1 x 2.9 x 2.5 x * Fixed charges represent consolidated interest charges, an estimated amount representing the interest factor in rents and preferred dividends of wholly owned subsidiaries. Excluded from the fixed charges is interest on income tax contingencies that is included in income tax expense on the consolidated statements of income.Earnings represent the aggregate of (a)income from continuing operations, (b)taxes based on income from continuing operations, (c)minority interest in the income of majority- owned subsidiaries that have fixed charges, (d)fixed charges and (e)undistributed income of less than 50%owned affiliates without loan guarantees.
